Case: 13-41211      Document: 00512750772         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41211
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DANIEL MORENO-PRETEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-327-1


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Daniel Moreno-Pretel
(Moreno) raises an argument that he concedes is foreclosed by United States v.
Morales-Mota, 704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013),
which rejected the argument that the Texas offense of “burglary of a
habitation” is broader than the generic, contemporary definition of “burglary
of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41211    Document: 00512750772    Page: 2   Date Filed: 08/29/2014


                                No. 13-41211

of a habitation as a person with a “greater right to possession of the property
than the actor.” Moreno’s motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




                                      2